



Exhibit 10(s)


McDONALD’S CORPORATION
2012 OMNIBUS STOCK OWNERSHIP PLAN


PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT


EXECUTIVE OFFICERS


McDONALD’S CORPORATION (the “Company” or “McDonald’s”), hereby grants to the
individual named in the chart below (the “Grantee”), the number of restricted
stock units (“RSUs”) with respect to shares of the Company’s Stock set forth in
the chart below. Each RSU represents the equivalent in value of one share of
Stock. The RSUs shall vest upon satisfaction of performance and service
conditions and/or in accordance with the termination provisions described below
in this Performance-Based Restricted Stock Unit Award Agreement, including any
Appendices (the “Agreement”). The RSUs shall be subject to the terms and
conditions set forth in this Agreement and in the McDonald’s Corporation 2012
Omnibus Stock Ownership Plan, as amended (the “Plan”).
The schedule of performance goals (“Performance Goals”) shall be established by
the Committee not later than 90 days after the commencement of the Performance
Period, provided that the outcome of the Performance Goals is substantially
uncertain at the time the Committee establishes them. The schedule of
Performance Goals shall be attached to this Agreement as Appendix A.
Capitalized terms not otherwise defined in this Agreement shall have the meaning
provided in the Plan. The Plan is incorporated into, and made a part of, this
Agreement.
Important Notice: To avoid cancellation of the RSUs, the Grantee must accept the
RSUs on the terms and conditions on which they are offered, as set forth in this
Agreement and in the Plan, by signing and returning this Agreement to the
Corporate Executive Vice President - Chief People Officer, or his designee, no
later than 60 days following the Grant Date specified in the chart below. If the
Grantee fails to accept the RSUs in writing within this 60 day period, the RSUs
will be cancelled.
The Grantee:
 
Target Number of RSUs (“Target Award”)
 
Grant Date:
February 13, 2019
Performance Period:
January 1, 2019 - December 31, 2021
Vesting Schedule:
(other than on termination or change in control)
0% - 200% of the Target Award shall vest on the third anniversary of the Grant
Date, as determined by achievement of the Performance Goals set forth in
Appendix A.
Vesting Period
February 13, 2019 - February 13, 2022



1.Vesting of RSUs. As set forth in the chart above, if and to the extent the
Performance Goals are achieved, the RSUs will vest on the third anniversary of
the Grant Date (the “Vesting Date”), as long as the Grantee remains continuously
employed by the Company or a Subsidiary until the Vesting Date, unless otherwise
provided in Sections 5 or 10 below. The number of RSUs that shall vest will
range from 0% to 200% of the Target Award, as determined






1





--------------------------------------------------------------------------------





by the extent to which the Performance Goals set forth in Appendix A to this
Agreement are achieved. The Grantee will have no rights to the shares of Stock
until the RSUs have vested. Prior to settlement, the RSUs represent an unfunded
and unsecured obligation of the Company.


2.Settlement of RSUs. On the Vesting Date, or no later than 90 days thereafter,
the Company will issue and deliver to the Grantee (at the Company’s sole
discretion) either the number of shares of Stock equal to the number of vested
RSUs or the cash equivalent value based on the New York Stock Exchange closing
price of a share of Stock on the Vesting Date (or if the Vesting Date is a date
on which the Stock is not traded, based on the closing price on the last date
immediately preceding the Vesting Date on which the Stock was traded), subject
to satisfaction of applicable tax and/or other obligations as described in
Section 7 below and certification (in writing) by the Committee that the
Performance Goals set forth in Appendix A have been attained. Notwithstanding
the foregoing, (i) if the RSUs vest upon the Grantee’s Termination of Employment
on account of death or Disability (within the meaning of Code Section 409A), the
RSUs will be settled within 90 days of the Grantee’s Termination of Employment,
and (ii) if the RSUs vest upon a Change in Control pursuant to Section 8(a)
below, the RSUs will be settled as provided in Section 8(a) below, unless
otherwise provided in Section 10 below. For purposes of the settlement timing
provisions of this Section 2 and Sections 8 and 10 below, if the 60th or 90th
day, as applicable, following the settlement event is not a business day, the
vested RSUs will be settled on or prior to the business day immediately
preceding the 60th or 90th day, as applicable.


3.Dividend Equivalents. Until such time as the RSUs vest in full, the Grantee
shall be credited with an amount equal to all cash and stock dividends (whether
ordinary or extraordinary) (“Dividend Equivalents”) that would have been paid to
the Grantee if one share of Stock had been issued on the Grant Date for each RSU
granted to the Grantee as set forth in this Agreement and that remains
outstanding. In its discretion, the Company may reinvest any cash Dividend
Equivalents into additional shares of Stock. Dividend Equivalents shall be
subject to the same vesting restrictions, forfeiture and other conditions as the
RSUs to which they are attributable and shall be paid, if at all, on the same
date that the RSUs to which they are attributable are settled in accordance with
Section 2 hereof. Dividend Equivalents that are held for the benefit of the
Grantee shall be distributed in cash or in the discretion of the Company, in
shares of Stock based on the closing price of a share of Stock on the Vesting
Date.


4.Rights as a Stockholder. If the RSUs and any Dividend Equivalents are settled
in shares of Stock, upon and following the date of such settlement, the Grantee
shall be the record owner of the shares of Stock underlying the RSUs and any
Dividend Equivalents unless and until such shares are sold or otherwise disposed
of, and shall be entitled to all of the rights of a stockholder of the Company
including the right to vote such shares and receive all dividends or other
distributions paid with respect to such shares. Notwithstanding the foregoing,
any dividends or other distributions shall be subject to the same restrictions,
including transferability and vesting, as the underlying shares of Stock.


5.Termination of Employment. For purposes of this Section 5, the date of
Termination of Employment will be the last date that the Grantee is classified
as an employee in the payroll system of the Company or applicable Subsidiary,
provided that in the case of a Grantee who is subject to U.S. federal income tax
(a “U.S. Taxpayer”), the date of Termination of Employment will be the date that
the Grantee experiences a “separation from service,” in accordance with the
requirements of Code Section 409A. The Company shall have the exclusive
discretion to determine when the Grantee is no longer employed for purposes of
the RSUs and any Dividend Equivalents, this Agreement and the Plan. Subject to
Section 8:














2





--------------------------------------------------------------------------------





(a)Termination within Four Months of the Grant Date. If the Grantee has a
Termination of Employment for any reason other than (i) death or Disability or
(ii) to work for a developmental licensee, prior to the four-month anniversary
of the Grant Date, the RSUs and any Dividend Equivalents will be immediately
forfeited.


(b)Termination for Cause or Policy Violation. If the Grantee has a Termination
of Employment for Cause, including on account of a Policy Violation (which means
a termination resulting from the commission of any act or acts which violate the
Standards of Business Conduct of the Company or a Subsidiary or any successor
thereto (including underlying polices or policies specifically referenced
therein), as the same is effect and applicable to the Grantee at of the time of
the Grantee’s violation), as determined by the Committee or its delegee in its
sole and absolute discretion, the RSUs and any Dividend Equivalents will be
immediately forfeited.


(c)Termination on Account of Death or Disability. If the Grantee has a
Termination of Employment on account of death or Disability (even during the
first four months following the Grant Date), the Performance Goals requirement
will be waived and 100% of the Target Award and any Dividend Equivalents will
immediately vest upon such Termination of Employment (such date, if applicable,
also a Vesting Date) and will be settled in accordance with Section 2 above,
unless otherwise provided in Section 10(b) below.


For purposes of subsections (d) and (e) that follow, the term “Company Service”
means the Grantee’s aggregate number of years of employment with the Company and
any Subsidiary, including employment with any Subsidiary during the period
before it became a Subsidiary.
(d)Termination with At Least 68 Years of Combined Age and Service. If the
Grantee voluntarily terminates employment and (i) the Grantee’s combined age and
years of Company Service is equal to or greater than 68, (ii) the Grantee
provides four months advance written notice of his or her intention to terminate
employment to both the Corporate Vice President - Global Total Rewards and the
Grantee’s manager, (iii) the Grantee executes and delivers (and does not revoke)
a release agreement satisfactory to the Company and (iv) the Grantee executes
and delivers a non-competition agreement covering a period of 18 months in a
form satisfactory to the Company as permitted by applicable law (as the
Committee or its delegee may require):


(i)    In the event that Termination of Employment occurs on or after the four
month anniversary of the Grant Date but prior to the 12 month anniversary of the
Grant Date, 50% of the RSUs and their corresponding Dividend Equivalents shall
be eligible for vesting to the extent the Performance Goals are achieved (and
the remaining 50% and their corresponding dividend equivalents shall be
forfeited); or
(ii)     In the event that Termination of Employment occurs on or after the 12
month anniversary of the Grant Date, all of the RSUs and Dividend Equivalents
shall be eligible for vesting to the extent the Performance Goals are achieved.
Settlement of the vested RSUs and Dividend Equivalents vesting pursuant to (i)
or (ii) above will occur in accordance with Section 2 above, unless otherwise
provided in Section 10(a) or (b) below. If the Grantee executes and delivers a
non-competition agreement, and then violates the provisions of that agreement,
the Company may seek to administratively or judicially enforce the covenants
under the non-competition agreement and any failure to enforce that right does
not waive that right.






3





--------------------------------------------------------------------------------





(e)Termination on Account of Special Circumstances or Disaffiliation of a
Subsidiary. If the Grantee has a Termination of Employment due to Special
Circumstances (which means, a Termination of Employment due to the Grantee
becoming an owner-operator of a McDonald’s restaurant in connection with his or
her Termination of Employment or a Termination of Employment by the Company or a
Subsidiary without Cause) or a Disaffiliation of a Subsidiary (“Disaffiliation
of a Subsidiary” means the Subsidiary’s ceasing to be a Subsidiary for any
reason (including, without limitation, as a result of a public offering, or a
spinoff or sale by the Company, of the stock of the Subsidiary)) and (i) in the
case of a Termination of Employment due to Special Circumstances only, the
Grantee’s combined age and years of Company Service is equal to or greater than
48, (ii) the Grantee executes and delivers (and does not revoke) a release
agreement satisfactory to the Company and (iii) the Grantee executes and
delivers a non-competition agreement covering a period of 18 months in a form
satisfactory to the Company as permitted by applicable law (as the Committee or
its delegee may require), a pro-rata portion of the RSUs and any Dividend
Equivalents, as determined in accordance with Section 6 below, shall be eligible
for vesting to the extent the Performance Goals are achieved. Settlement of any
of such vested RSUs and Dividend Equivalents will occur in accordance with
Section 2 above, unless otherwise provided in Section 10(a) or (b) below.


(f)Termination with Company Approval to Work for a Developmental Licensee. If
the Grantee has a Termination of Employment in order to work for a developmental
licensee (even during the first four months following the Grant Date) and (i)
the Company approves of the Grantee’s resignation, (ii) the Grantee executes and
delivers (and does not revoke) a release agreement satisfactory to the Company
and (iii) the Grantee executes and delivers a non-competition agreement covering
a period of 18 months in a form satisfactory to the Company as permitted by
applicable law (as the Committee or its delegee may require), all of the RSUs
and any Dividend Equivalents shall be eligible for vesting to the extent the
Performance Goals are achieved. Settlement of any of such vested RSUs and
Dividend Equivalents will occur in accordance with Section 2 above, unless
otherwise provided in Section 10(a) or (b) below. If the Grantee executes and
delivers a non-competition agreement, and then violates the provisions of that
agreement, the Company may seek to administratively or judicially enforce the
covenants under the non-competition agreement and any failure to enforce that
right does not waive that right.


(g)Any Other Reason. If the Grantee has a Termination of Employment for a reason
other than those specified in Sections 5(a)-(f) above, all unvested RSUs and
Dividend Equivalents shall be immediately forfeited.


(h)Selection of Rule. If the Grantee’s Termination of Employment is covered by
more than one of the foregoing rules, the applicable rule that is the most
favorable to the Grantee shall apply, except that (i) in the case of a
Termination of Employment as described in Section 5(a), Section 5(a) shall
apply; (ii) in the case of a Termination of Employment as described in Section
5(b), Section 5(b) shall apply; and (iii) in the case of a Termination of
Employment as described in Section 5(f), Section 5(f) shall apply.


6.Pro-Rata Vesting Formula. The number of RSUs and any related Dividend
Equivalents that shall vest on a pro-rata basis as the result of the Grantee’s
Termination of Employment in accordance with Section 5(e) above is the number of
RSUs and Dividend Equivalents as applicable determined to have been earned based
on achievement of the Performance Goals multiplied by the number of months
(counting partial months as whole months) from the Grant Date through the date
of the Grantee’s Termination of Employment,
















4





--------------------------------------------------------------------------------





divided by the total number of months between the Grant Date and the Vesting
Date, as is illustrated below:


Number of Earned RSUs and Dividend Equivalents x Number of Months Worked in
Vesting Period
______________________________________________________________
Total Number of Months in Vesting Period (36 months)


Any fractional share amount determined upon application of the above formula
will be rounded up to the next whole share.
7.
Responsibility for Taxes.



(a)Grantee’s Liability for Tax-Related Items. Except to the extent prohibited by
law, the Grantee acknowledges that, regardless of any action the Company or, if
different, the Grantee’s employer (the “Employer”) takes with respect to any or
all income tax, social insurance, payroll tax, fringe benefits tax, payment on
account or other tax-related items related to the Grantee’s participation in the
Plan and legally applicable to the Grantee or deemed by the Company or the
Employer in their discretion to be an appropriate charge to the Grantee even if
legally applicable to the Company or the Employer (“Tax-Related Items”), the
ultimate liability for all Tax-Related Items is and remains the Grantee’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer, if any. The Grantee further acknowledges that the Company and/or the
Employer (i) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the RSUs and any Dividend
Equivalents, including the grant, vesting or settlement of the RSUs and any
Dividend Equivalents, the subsequent sale of any shares of Stock acquired as a
result of such settlement and/or the receipt of any dividends after settlement;
and (ii) do not commit to and are under no obligation to structure the terms of
the grant or any aspect of the RSUs and any Dividend Equivalents to reduce or
eliminate the Grantee’s liability for Tax-Related Items or achieve any
particular tax result. Furthermore, the Grantee acknowledges that the Company
and/or the Employer (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.


(b)Tax-Related Items Withholding Procedures. The Grantee authorizes the use of
the withholding procedures set forth below in this subsection (b) to satisfy all
Tax-Related Items obligations of the Company and/or the Employer that may arise
upon the vesting of the RSUs and any Dividend Equivalents or any other taxable
or tax withholding event. In the event that any amount of such Tax-Related Items
cannot be satisfied by the means set forth in this subsection (b), the Grantee
shall be required to pay such amount to the Company or the Employer. The Company
shall not be required to issue or deliver the shares of Stock or the cash
equivalent (if applicable) if the Grantee fails to comply with his or her
obligations in connection with the Tax-Related Items. Further, the Company may
withhold or account for Tax-Related Items by considering minimum statutory
withholding amounts or other applicable withholding rates, including maximum
applicable rates, in which case the Grantee will receive a refund of any
over-withheld amount in cash and will have no entitlement to the Stock
equivalent.


(i)Stock Settlement. If the RSUs and any Dividend Equivalents are settled in
shares of Stock and the Grantee is not subject to the short-swing profit rules
of Section 16(b) of the 1934 Act, the Grantee authorizes the Company to satisfy
the obligations with regard to all Tax-Related Items by withholding shares of
Stock that would otherwise be issued upon settlement of the RSUs and any
Dividend Equivalents. Alternatively, or in addition, the Grantee












5





--------------------------------------------------------------------------------





authorizes the Company and/or the Employer, or their respective agents, at their
discretion, to satisfy the obligations with regard to Tax-Related Items by one
or a combination of the following: (A) withholding from proceeds of the sale of
shares of Stock acquired upon settlement of the RSUs and any Dividend
Equivalents, either through a voluntary sale or through a mandatory sale
arranged by the Company (on the Grantee’s behalf pursuant to this
authorization); or (B) withholding from the Grantee’s wages or other cash
compensation paid to the Grantee by the Company and/or the Employer. If the RSUs
and any Dividend Equivalents are settled in shares of Stock and the Grantee is
subject to the short-swing profit rules of Section 16(b) of the 1934 Act, the
Company will withhold shares of Stock upon the relevant tax withholding event,
unless the use of such withholding method is prevented by applicable law or has
materially adverse accounting or tax consequences, in which case, the
withholding obligation for any Tax-Related Items may be satisfied by one or a
combination of methods (A) and (B) above.


If the obligation for Tax-Related Items is satisfied by withholding shares of
Stock, for tax purposes, the Grantee is deemed to have been issued the full
number of shares of Stock subject to the vested RSUs and Dividend Equivalents,
notwithstanding that a number of the shares of Stock are held back solely for
the purpose of paying the applicable Tax-Related Items.
(ii)Cash Settlement. If the RSUs and any Dividend Equivalents are settled in
cash, the Grantee authorizes the Company and/or the Employer, or their
respective agents, at their discretion, to satisfy any obligation for
Tax-Related Items by withholding from the cash amount paid to the Grantee in
settlement of the RSUs and any Dividend Equivalents, or from the Grantee’s wages
or other cash compensation paid to the Grantee by the Company and/or the
Employer.


8.
Change in Control.



(a)Treatment of RSUs and Dividend Equivalents Upon a Change in Control. In the
event of a Change in Control, notwithstanding any other provision of this
Agreement, the Performance Goals requirement will be waived and 100% of the
Target Award and the related Dividend Equivalents will immediately vest upon
such Change in Control (such date, if applicable, also a Vesting Date) and be
settled at such time or within 60 days after the Change in Control if (i) after
such Change in Control, the Stock ceases to be publicly-traded and (ii) the
Grantee does not receive Replacement Awards with respect to the RSUs and any
Dividend Equivalents. Notwithstanding the foregoing, if the Change in Control
does not qualify as a change in control for purposes of Code Section 409A, any
RSUs and Dividend Equivalents held by a U.S. Taxpayer will be settled within 90
days following the earliest of (A) the Vesting Date or (B) the Grantee’s death
or “disability” within the meaning of Code Section 409A.


(b)Termination After Change in Control. If the immediate vesting described in
the preceding paragraph does not apply, but the Company or a Subsidiary
terminates the Grantee’s employment for any reason other than Cause within two
years following the Change in Control, the Performance Goals requirement will be
waived and 100% of the Target Award and the related Dividend Equivalents will
immediately vest upon such Termination of Employment (such date, if applicable,
also a Vesting Date) and will be settled within 90 days of Termination of
Employment in accordance with Section 2 above, unless otherwise provided in
Section 10(b) below. Notwithstanding the foregoing, if the Change in Control
does not qualify as a change in control for purposes of Code Section 409A, any
RSUs and Dividend Equivalents held by a U.S. Taxpayer will be settled within 90
days following the earliest of (A) the Vesting Date or (B) the Grantee’s death
or “disability” within the meaning of Code Section 409A.












6







--------------------------------------------------------------------------------





9.Settlement Upon Death of the Grantee. In any case under this Agreement in
which the RSUs and any Dividend Equivalents are to be settled following the
Grantee’s death, the shares of Stock or cash due in settlement of the RSUs and
any Dividend Equivalents shall be issued to (i) the Grantee’s personal
representative or the person to whom the RSUs and any Dividend Equivalents are
transferred by will or the applicable laws of descent and distribution, (ii) the
Grantee’s beneficiary designated in accordance with Section 8 of the Plan, or
(iii) the then-acting trustee of the trust described in Section 8(b) of the
Plan.


10.Code Section 409A.


(a)Settlement Conditioned upon Termination Requirements. Notwithstanding any
provision in this Agreement to the contrary (but except as provided in Section
10(b) hereof), in the event that (i) the vesting and settlement of RSUs and any
Dividend Equivalents in connection with a Termination of Employment is
conditioned on the Grantee’s execution and delivery of a release or a
non-competition agreement and (ii) the settlement period commences in one
calendar year and ends in the next calendar year (where the portion of the
settlement period in the next calendar year contains at least one business day),
the RSUs and any Dividend Equivalents held by a U.S. Taxpayer will be settled in
the second calendar year.


(b)Specified Employee Termination of Employment. Notwithstanding any provision
in this Agreement to the contrary, if the Grantee is a U.S. Taxpayer and a
specified employee under the Company’s Specified Key Employee Policy (Grantees
meeting both criteria are referred to herein as “Specified Employees”) on the
date of the Grantee’s Termination of Employment, any settlement of the RSUs and
any Dividend Equivalents that the Grantee is entitled to receive under this
Agreement upon Termination of Employment will be made as follows:


(i)Settlement Due to Termination Pursuant to Section 5. If the Grantee’s
Termination of Employment is covered by (1) Section 5(c) and the Grantee’s
Disability does not constitute a “disability” for purposes of Code Section 409A,
or (2) Sections 5(d) through 5(f), the RSUs and any Dividend Equivalents will be
settled within 90 days following the later of (A) the Vesting Date and (B) the
date that is six months after the Grantee’s Termination of Employment; however,
in the event of the Grantee’s death, then upon the date of the Grantee’s death.
For avoidance of doubt, if the Grantee’s Termination of Employment is covered by
Section 5(c) and the Grantee’s Disability does constitute a “disability” for
purposes of Code Section 409A, then the Grantee’s vested RSUs and any Dividend
Equivalents will be settled within 90 days of the Grantee’s Termination of
Employment.


(ii)Settlement Due to Termination After Change in Control. If the Grantee’s
Termination of Employment is covered by Section 8(b), the RSUs and any Dividend
Equivalents will be settled within 90 days following the later of (A) the
Vesting Date and (B) the date that is six months after the Grantee’s Termination
of Employment; however, in the event of the Grantee’s death, then upon the date
of the Grantee’s death.


(c)No Company Liability. All RSUs and any Dividend Equivalents granted hereunder
are intended to be compliant with Code Section 409A, and this Agreement and the
Plan shall be interpreted, construed and operated to reflect this intent.
Notwithstanding the foregoing, this Agreement and the Plan may be amended at any
time, without the consent of any party, to the extent that is necessary or
desirable to satisfy any of the requirements under Code Section 409A, but the
Company shall not be under any obligation to make any such amendment. Nothing in
this Agreement or the Plan shall provide a basis for any person to take action
against the Company or












7





--------------------------------------------------------------------------------





any Subsidiary based on matters covered by Code Section 409A, including the tax
treatment of any amount paid or RSUs and any Dividend Equivalents granted under
this Agreement, and neither the Company nor any of its Subsidiaries shall under
any circumstances have any liability to the Grantee or his or her estate or any
other party for any taxes, penalties or interest due on amounts paid or payable
under this Agreement, including taxes, penalties or interest imposed under Code
Section 409A.


11.
Repayment/Forfeiture.



(a)Compliance with Applicable Law and/or Company Clawback Policy. Any benefits
the Grantee may receive hereunder shall be subject to repayment or forfeiture as
may be required to comply with (i) any applicable listing standards of a
national securities exchange adopted in accordance with Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (regarding recovery of
erroneously awarded compensation) and any implementing rules and regulations of
the U.S. Securities and Exchange Commission adopted thereunder, (ii) similar
rules under the laws of any other jurisdiction and (iii) any policies adopted by
the Company to implement such requirements, all to the extent determined by the
Company in its discretion to be applicable to the Grantee.


(b)Detrimental Conduct. Any RSUs and any Dividend Equivalents granted pursuant
to this Agreement and the Plan are intended to align the Grantee’s long-term
interests with the long-term interests of the Company. If the Company determines
that the Grantee has (i) engaged in willful fraud that causes harm to the
Company or any of its Subsidiaries or that is intended to manipulate the
Performance Goals, either during employment with the Company or after such
employment terminates for any reason or (ii) violated the provisions of a
non-competition agreement (any such act shall be referred to as “Detrimental
Conduct”), the Grantee shall be deemed to have acted contrary to the long-term
interests of the Company. Accordingly, the following rules shall apply:


(i)In the event that the Company determines, in its sole and absolute
discretion, that the Grantee engaged in Detrimental Conduct, the Company may, in
its sole and absolute discretion, (A) terminate such Grantee’s participation in
the Plan and/or (B) send a notice of recapture (a “Recapture Notice”) that (1)
cancels all or a portion of any future-vesting or settling RSUs and Dividend
Equivalents, (2) requires the return of any cash or shares of Stock received at
settlement upon or after vesting of the RSUs and any Dividend Equivalents and/or
(3) requires the reimbursement to the Company of any net proceeds received from
the sale of any shares of Stock acquired as a result of such settlement and/or
the receipt of any dividends after settlement.


(ii)The Company has sole and absolute discretion to take action or not to take
action pursuant to this Section 11 upon determination of Detrimental Conduct,
and its decision not to take action in any particular instance shall not in any
way limit its authority to send a Recapture Notice in any other instance.


(iii)Upon vesting of any RSUs and Dividend Equivalents, the Grantee shall, if
requested by the Company, certify on a form acceptable to the Company, that he
or she is not, and has not previously been, engaged in Detrimental Conduct.


(iv)Notwithstanding any provision of this Section 11, if any provision of this
Section 11 is determined to be unenforceable or invalid under any applicable
law, such provision will be applied to the maximum extent permitted by
applicable law, and shall automatically be












8





--------------------------------------------------------------------------------





deemed amended in a manner consistent with its objectives to the extent
necessary to conform to any limitations required under applicable law; provided,
that this Section 11 shall not apply in any manner to individuals subject to the
laws of France.


(v)Any action taken by the Company pursuant to this Section 11 is without
prejudice to any other action the Company, or any of its Subsidiaries, may
choose to take upon determination that the Grantee has engaged in Detrimental
Conduct.


(vi)This Section 11 will cease to apply after a Change in Control.


12.No Employment or Service Contract. Nothing in this Agreement or in the Plan
shall confer upon the Grantee any right to continue in the employ of the Company
or any Subsidiary for any period of specific duration or interfere with or
restrict in any way the right of the Company or any Subsidiary, which is hereby
expressly reserved, to remove, terminate or discharge the Grantee at any time
for any reason whatsoever, with or without Cause and with or without advance
notice.


13.Governing Law and Choice of Venue. The RSUs and any Dividend Equivalents are
governed by, and subject to, United States federal and Illinois state law
(without regard to the conflict of law provisions) and the requirements of the
New York Stock Exchange as well as the terms and conditions set forth in the
Plan and this Agreement. For purposes of litigating any dispute that arises
directly or indirectly from the relationship of the parties evidenced by the
RSUs and any Dividend Equivalents or this Agreement, the parties hereby submit
to and consent to the exclusive jurisdiction of the State of Illinois, agree
that such litigation shall be conducted in the courts of DuPage County,
Illinois, or the federal courts for the United States for the Northern District
of Illinois, where this grant is made and/or to be performed.


14.Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means and/or require the Grantee to accept this grant of
RSUs and any Dividend Equivalents or any future restricted stock unit grant by
electronic means. The Grantee hereby consents to receive such documents by
electronic delivery and, if required by the Company, agrees to accept this grant
and any future grant of RSUs and any Dividend Equivalents through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.


15.Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.


16.Waiver. The waiver by the Company with respect to compliance of any provision
of this Agreement by the Grantee shall not operate or be construed as a waiver
of any other provision of this Agreement, or of any subsequent breach of such
party of a provision of this Agreement.


17.Headings. The headings in this Agreement have been inserted for convenience
of reference only, and are to be ignored in any construction of the provisions
of this Agreement.














9







--------------------------------------------------------------------------------





18.Appendices. The Appendices constitute part of this Agreement. Notwithstanding
the provisions in this Agreement, the RSUs and any Dividend Equivalents shall be
subject to any special terms and conditions set forth in the Appendices to this
Agreement.


19.Entire Agreement. This Agreement and the Plan reflect the exclusive agreement
between the parties regarding the subject matter herein and supersedes any prior
understandings or agreements, whether oral or written, in respect of such
subject matter.


BY ACCEPTING THE RSUs, THE GRANTEE AGREES TO THE TERMS OF THIS AGREEMENT AND THE
PLAN.
BY: _____________________________
PRINT NAME: ___________________
DATE: __________________________



































10



